UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22418 ITRON, INC. (Exact name of registrant as specified in its charter) Washington 91-1011792 (State of incorporation) (I.R.S. Employer Identification Number) 2111 N. Molter Road Liberty Lake, Washington 99019 (509) 924-9900 (Address and telephone number of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April 30, 2007, there were outstanding 30,012,678 shares of the registrant’s common stock, no par value, which is the only class of common stock of the registrant. Itron, Inc. Table of Contents Page PART I: FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3: Quantitative and Qualitative Disclosures About Market Risk 32 Item 4: Controls and Procedures 33 PART II: OTHER INFORMATION Item 1: Legal Proceedings 34 Item 1A: Risk Factors 34 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 4: Submission of Matters to a Vote of Security Holders 34 Item 5: Other Information 34 Item 6: Exhibits 34 SIGNATURE 35 Table of Contents PART I: FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) ITRON, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2007 2006 (in thousands, except per share data) Revenues Sales $ 135,649 $ 142,934 Service 12,262 12,619 Total revenues 147,911 155,553 Cost of revenues Sales 79,129 81,842 Service 7,457 6,937 Total cost of revenues 86,586 88,779 Gross profit 61,325 66,774 Operating expenses Sales and marketing 14,920 15,481 Product development 15,821 12,870 General and administrative 14,244 12,122 Amortization of intangible assets 7,040 7,313 Total operating expenses 52,025 47,786 Operating income 9,300 18,988 Other income (expense) Interest income 6,089 362 Interest expense (5,497 ) (5,746 ) Other income (expense), net 1,508 (448 ) Total other income (expense) 2,100 (5,832 ) Income before income taxes 11,400 13,156 Income tax provision (4,220 ) (6,087 ) Net income $ 7,180 $ 7,069 Earnings per share Basic $ 0.26 $ 0.28 Diluted $ 0.26 $ 0.27 Weighted average number of shares outstanding Basic 27,198 25,057 Diluted 27,980 26,071 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents ITRON, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, 2007 2006 (in thousands) ASSETS Current assets Cash and cash equivalents $ 621,871 $ 361,405 Short-term investments, held to maturity - 34,583 Accounts receivable, net 124,227 109,924 Inventories 50,734 52,496 Deferred income taxes, net 20,278 20,916 Other 23,087 17,121 Total current assets 840,197 596,445 Property, plant and equipment, net 87,833 88,689 Intangible assets, net 104,761 112,682 Goodwill 127,248 126,266 Deferred income taxes, net 52,701 47,400 Other 26,398 17,040 Total assets $ 1,239,138 $ 988,522 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 50,361 $ 43,922 Wages and benefits payable 18,918 24,214 Current portion of warranty 9,440 7,999 Unearned revenue 25,306 27,449 Total current liabilities 104,025 103,584 Long-term debt 469,349 469,324 Warranty 10,400 10,149 Contingent purchase price 6,272 5,879 Other obligations 16,265 8,604 Total liabilities 606,311 597,540 Commitments and contingencies Shareholders' equity Preferred stock - - Common stock 585,451 351,018 Accumulated other comprehensive income, net 1,820 1,588 Retained earnings 45,556 38,376 Total shareholders' equity 632,827 390,982 Total liabilities and shareholders' equity $ 1,239,138 $ 988,522 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents ITRON, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2007 2006 (in thousands) Operating activities Net income $ 7,180 $ 7,069 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 11,460 10,938 Employee stock plans income tax benefits 1,969 5,366 Excess tax benefits from stock-based compensation (1,611 ) (4,280 ) Stock-based compensation 2,876 2,053 Amortization of prepaid debt fees 758 2,772 Deferred income taxes, net 1,684 236 Unrealized gain on foreign currency contracts (1,557 ) - Other, net (432 ) 424 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable (14,303 ) 20,791 Inventories 1,668 (3,058 ) Accounts payable and accrued expenses 8,963 2,644 Wages and benefits payable (5,296 ) (4,612 ) Unearned revenue (2,006 ) 1,452 Warranty 1,692 (165 ) Other long-term obligations 200 (470 ) Other, net (4,471 ) (3,768 ) Net cash provided by operating activities 8,774 37,392 Investing activities Proceeds from the maturities of investments, held to maturity 35,000 - Acquisitions of property, plant and equipment (8,622 ) (6,251 ) Business acquisitions, net of cash and cash equivalents acquired (149 ) - Deferred pre-acquisition costs (5,821 ) - Other, net 85 295 Net cash provided by (used in) investing activities 20,493 (5,956 ) Financing activities Payments on debt - (34,885 ) Issuance of common stock 229,588 6,192 Excess tax benefits from stock-based compensation 1,611 4,280 Net cash provided by (used in) financing activities 231,199 (24,413 ) Increase in cash and cash equivalents 260,466 7,023 Cash and cash equivalents at beginning of period 361,405 33,638 Cash and cash equivalents at end of period $ 621,871 $ 40,661 Non-cash transactions: Fixed assets purchased but not yet paid $ 1,573 $ 2,531 Pre-acquisition costs incurred but not yet paid 2,707 - Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ 2,084 $ 108 Interest 4,365 375 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents ITRON, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 (Unaudited) In this Quarterly Report on Form 10-Q, the terms “we,” “us,” “our,” “Itron” and the “Company” refer to Itron, Inc. Note 1:Summary of Significant Accounting Policies Basis of Consolidation The condensed consolidated financial statements presented in this Quarterly Report on Form 10-Q are unaudited and reflect entries necessary for the fair presentation of the Condensed Consolidated Statements of Operations for the three months ended March 31, 2007 and 2006, Condensed Consolidated Balance Sheets as of March 31, 2007 and December 31, 2006 and Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 of Itron and our consolidated subsidiaries. All entries required for the fair presentation of the financial statements are of a normal recurring nature. Intercompany transactions and balances are eliminated upon consolidation. We consolidate all entities in which we have a greater than 50% ownership interest. We also consolidate entities in which we have a 50% or less investment and over which we have control. We use the equity method of accounting for entities in which we have a 50% or less investment and exercise significant influence. Entities in which we have less than a 20% investment and do not exercise significant influence are accounted for under the cost method. We consider for consolidation any variable interest entity of which we are the primary beneficiary. We are not the primary beneficiary of any variable interest entities. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) regarding interim results. These condensed consolidated financial statements should be read in conjunction with the 2006 audited financial statements and notes included in our Annual Report on Form 10-K, as filed with the SEC on February 23, 2007. The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results expected for the full fiscal year or for any other fiscal period (see Note 13). Cash and Cash Equivalents We consider all highly liquid instruments with remaining maturities of three months or less at the date of acquisition to be cash equivalents. Cash equivalents are recorded at cost, which approximates fair value. Short-Term Investments Investment securities are classified into one of three categories: held to maturity, trading or available for sale. Debt securities that we have the intent and ability to hold to maturity are classified as held to maturity and are reported at amortized cost (including amortization of premium or accretion of discount). Investment purchases and sales are accounted for on a trade date basis. Market value at a period end is based upon quoted market prices for each security. Realized gains and losses are determined using the specific identification method and are included in earnings. Premiums and discounts are recognized in interest income using the effective interest method over the terms of the securities. At March 31, 2007, we held no short-term investments. The U.S. government and federal agency investments held at December 31, 2006 matured during the quarter. Derivative Instruments We account for derivative instruments and hedging activities in accordance with Statement of Financial Accounting Standards 133, Accounting for Derivative Instruments and Hedging Activities, (SFAS 133), as amended. All derivative instruments, whether designated in hedging relationships or not, are required to be recorded on the Condensed Consolidated Balance Sheets at fair value as either assets or liabilities. If the derivative is designated as a fair value hedge, the changes in the fair value of the derivative and of the hedged item attributable to the hedged risk are recognized in earnings. If the derivative is designated as a cash flow hedge, the effective portions of changes in the fair value of the derivative are recorded as a component of other comprehensive income (loss) and are recognized in earnings when the hedged item affects earnings. Ineffective portions of fair value changes or derivative instruments that do not qualify for hedging activities are recognized in earnings. Derivatives are not used for trading or speculative purposes. 4 Table of Contents On February 25, 2007, we signed a stock purchase agreement to acquire Actaris Metering Systems (Actaris) and entered into foreign currency range forward contracts (transactions where put options were sold and call options were purchased) to reduce our exposure to declines in the value of the U.S. dollar and pound sterling relative to the euro denominated purchase price. Under SFAS 133, the Actaris stock purchase agreement is considered an unrecognized firm commitment; therefore, these foreign currency range forward contracts can not be designated as fair value hedges. At March 31, 2007, we recognized income of $1.6 million as a component of other income, net, for the unrealized gain on the change in fair values of the foreign currency range forward contracts. In April 2007, we completed the acquisition of Actaris and realized a $2.8 million gain from the termination of the foreign currency range forward contracts, resulting in an additional $1.2 million gain to be recorded in the second quarter of 2007. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are recorded for invoices issued to customers in accordance with our contractual arrangements. Interest and late payment fees are minimal. Unbilled receivables are recorded when revenues are recognized upon product shipment or service delivery and invoicing occurs at a later date. The allowance for doubtful accounts is based on our historical experience of bad debts. Accounts receivable are written-off against the allowance when we believe an account, or a portion thereof, is no longer collectible. Inventories Inventories are stated at the lower of cost or market using the first-in, first-out method. Cost includes raw materials and labor, plus applied direct and indirect costs, including those costs required under SFAS 151, Inventory Costs—an amendment of ARB 43, Chapter 4 (SFAS 151), which was effective for inventory costs incurred on or after January 1, 2006. SFAS 151 did not have a material effect on our financial statements. Service inventories consist primarily of subassemblies and components necessary to support post-sale maintenance. A large portion of our low-volume manufacturing and all of our domestic handheld meter reading unit repair services are provided by an outside vendor. Consigned inventory is not deemed material to our operations. Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, generally thirty years for buildings and three to five years for equipment, computers and furniture. Leasehold improvements are capitalized over the term of the applicable lease, including renewable periods if reasonably assured, or over the useful lives, whichever is shorter. Project management costs incurred in connection with installation and equipment used in outsourcing contracts are capitalized and depreciated using the straight-line method over the shorter of the useful life or the term of the contract. Costs related to internally developed software and software purchased for internal uses are capitalized in accordance with Statement of Position 98-1,
